DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 16/136,132 on February 22, 2022. Claims 1-3 and 5-23 are pending. Please note Claims 2, 3, 5-8 and 20-23 were withdrawn in light of an earlier restriction requirement.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 1 objected to because of the following informalities: 

It recites therein “…and are configured to detect a direction and amount of force with which the finger pad surface drags across an the external surface”.

Respectfully, there seems to be an issue with the wording. Appropriate correction is required. For purposes of examination, pending correction, it will be interpreted as the following:

“…and are configured to detect a direction and amount of force with which the finger pad surface drags across the external surface”.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. ( US 2016/0278665 A1 ) in view of Kruse et al. ( US 2009/0096746 A1 ).


Ferreira teaches in Claim 1:
A finger device configured to be worn on a finger of a user ( Figure 1, [0029] discloses a a device to be worn on the back of a finger segment ), comprising: 
a housing configured to be coupled to the finger without covering a finger pad surface of the finger ( Figure 1B, [0025] discloses the device fits into the back of the finger segment, leaving the finger pad exposed to receive haptic feedback from the surface of object being interacted with ), wherein the housing has a U shape with first and second opposing sides configured to rest respectively on first and second opposing sides of the finger ( Figures 1 and 1A show the housing has a U-shape with first and second sides, which rest/fit on opposing sides of the finger );
sensors that produce sensor data indicating whether the finger pad surface is in contact with an external surface, wherein the sensors are coupled to the first side of the housing ( Figures 2 and 3, [0029]-[0031] disclose a plurality of sensors, such as strain gauges as well as a positioning/tracking sensor, such as an electromagnetic tracking sensor. Both sensors, notably the strain gauges, two of which are on one side/first side of the housing (as shown in Figure 2), react when the finger touches an object. [0025] discloses this device can map the shape and topography of the surface of an object by making contact with it (read as external surface) ) and are configured to detect a direction and amount of force with which the finger pad surface [drags across] on the external surface ( [0027], [0044] discloses the user can have their movements, location and force felt to be tracked. [0046] discloses determining a contact force measurement as well as determining the location of the net point of contact. As for aspects of direction, Ferreira teaches measuring finger segment movements as well as applied forces, for the purpose of specific tasks. However, to expand on this, notably for a drag movement, please note the combination below ) and 
control circuitry configured to gather the sensor data as the finger moves; detect finger gestures based on the sensor data, ( [0029]-[0031] discloses the process of using the strain gauges/tracking sensor, etc, in which the compression can be measured or the electric fields can be generated and analyzed, i.e. circuitry to provide functionality, gather the sensor data, etc. When making contact with an object/surface, these sensors begin to function, as do their respective circuitry/control aspects. Respectfully, aspects of the finger are measured, i.e. compression, and this compression, as it makes contact with the surface, is detected by the strain gauges. Respectfully, examiner submits that this is a reasonable interpretation of “finger gestures” using both ordinary skill in the art as well as a plain meaning of the term, namely a movement (gesture) of a part of the finger. Furthermore, please note the combination below as well ); but

Ferreira may not explicitly teach of a drag type of movement, namely in the context “configured to detect a direction and amount of force with which the finger pad surface drags across the external surface” and “send user input signals to an external electronic device based on the finger gestures”.

Initially, examiner notes Ferreira teaches of determining finger segment movements, ( [0027], [0044] ) as this is useful in a surgical setting, etc. Respectfully, this movement, which is detected, could reasonably be interpreted as a drag.

To emphasize, in the same field of endeavor, finger worn devices, Kruse teaches of a wearable haptic ring 102, ( Kruse, Figure 1A, [0022] ), similar to Ferreira. Furthermore, Figure 1C, [0033], [0034] discloses a haptic fingernail interface device which can perform similar functions as the haptic ring 102. Specifically, as shown, the fingernail device 122 is placed on the top part of the fingernail and does not cover the lower finger pad surface of the finger. As noted above, both the ring and the fingernail are able to perform similar functions, such as detecting if the finger (finger pad specifically, as shown in Figure 1C) makes contact with the surface 104 (read as an example of an external surface). Similar to Ferreira, piezoelectric aspects/strain gauges/pressure aspects and other sensors are used for gesture recognition, to detect and/or sense 

As for aspects of sending the user input signals to an external electronic device based on the finger gestures, Kruse teaches in Figure 4 of a processing device capable of communicating with a wearable interface device, ( Figure 4, [0013], [0049] ). Please note the various ways the user’s interactions can be shown, such as these example processing devices as shown in Figure 3, [0045], which include displays, etc. Furthermore, the touch screen 144 of Figure 1E and/or the virtual keyboard can receive different images as the user interacts with it, [0038], which is clear given one role of the haptic ring is to emulate a mouse. Figure 5 shows a flowchart, notably with outputs being sent to the processing unit. Respectfully, it is clear that in light of the interactions that a display will output the signals sent by the haptic ring.

. 

7.	Claims 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. ( US 2016/0278665 A1 ) in view of Kruse et al. ( US 2009/0096746 A1 ) and Keller et al. ( US 2018/0059787 A1 ).

Ferreira teaches in Claim 10:
A finger device configured to be worn on a finger of a user ( Figure 1, [0029] discloses a a device to be worn on the back of a finger segment ), comprising: 
a U-shaped housing having first and second portions configured to rest respectively on first and second opposing sides of the finger without covering a lower finger pad surface of the finger ( Figures 1 and 1A show the housing has a U-shape with first and second sides, which rest/fit on opposing sides of the finger. Figure 1B, [0025] discloses the device fits into the back of the finger segment, leaving the finger pad exposed to receive haptic feedback from the surface of object being interacted with ), wherein the first and second portions have respective first and second elongated arms that rest against the finger ( Figures 1 and 1A show the elongated side portions which allow it to wrap around the side/periphery of the user’s finger ); 
( Figures 2 and 3, [0029]-[0031] disclose a plurality of sensors, such as strain gauges. Notably the strain gauges, two of which are on one side/first side of the housing (as shown in Figure 2), react when the finger touches an object. [0025] discloses this device can map the shape and topography of the surface of an object by making contact with it (read as receiving strain measurements) );
control circuitry configured to detect finger gestures based on the strain measurements ( [0029]-[0031] discloses the process of using the strain gauges/tracking sensor, etc, in which the compression can be measured or the electric fields can be generated and analyzed, i.e. circuitry to provide functionality, gather the sensor data, etc. When making contact with an object/surface, these sensors begin to function, as do their respective circuitry/control aspects. Respectfully, aspects of the finger are measured, i.e. compression, and this compression, as it makes contact with the surface, is detected by the strain gauges. Respectfully, examiner submits that this is a reasonable interpretation of “finger gestures” using both ordinary skill in the art as well as a plain meaning of the term, namely a movement (gesture) of a part of the finger. Furthermore, please note the combination below as well ); but

Ferreira may not explicitly teach to “wherein the control circuitry compares the strain measurements from the first and second strain gauges to determine a force with which the finger drags laterally across an external surface”. Ferreira may not explicitly teach of a drag type of movement.

Initially, Ferreira teaches: [0027], [0044] discloses the user can have their movements, location and force felt to be tracked. [0046] discloses determining a contact force measurement as well as determining the location of the net point of contact. As for aspects of direction, Ferreira teaches measuring finger segment movements as well as applied forces, for the purpose of specific tasks. However, to expand on this, notably for a drag movement, please note the combination below.

Initially, examiner notes Ferreira teaches of determining finger segment movements, ( [0027], [0044] ) as this is useful in a surgical setting, etc. Respectfully, this movement, which is detected, could reasonably be interpreted as a drag.

To emphasize, in the same field of endeavor, finger worn devices, Kruse teaches of a wearable haptic ring 102, ( Kruse, Figure 1A, [0022] ), similar to Ferreira. Furthermore, Figure 1C, [0033], [0034] discloses a haptic fingernail interface device which can perform similar functions as the haptic ring 102. Specifically, as shown, the fingernail device 122 is placed on the top part of the fingernail and does not cover the lower finger pad surface of the finger. As noted above, both the ring and the fingernail are able to perform similar functions, such as detecting if the finger (finger pad specifically, as shown in Figure 1C) makes contact with the surface 104 (read as an example of an external surface). Similar to Ferreira, piezoelectric aspects/strain gauges/pressure aspects and other sensors are used for gesture recognition, to detect and/or sense inputs associated with various finger movements, finger forces, [0022], [0028], [0048]. In addition to 1C, implementations such as Figures 1E and 2 are provided in which the user interacts with the external surface using the haptic ring. In this setting, gestures such as pointing, 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the haptic fingernail device, as taught by Kruse, with the motivation that by interacting with virtual surfaces, the wearable device can be calibrated to replace such input devices and button presses can be replaced with surface taps, ( Kruse, [0039] ), etc, essentially enhancing the user experience and the range of possibilities of using a wearable device. 

Ferreria and Kruse may not explicitly teach to “send control signals to a head-mounted device based on the finger gestures”.

However, in the same field of endeavor, hand worn devices, Keller teaches of a strain measurement ring 500, ( Keller, Figure 5, [0052] ). [0047] discloses details of the strain-sensitive 

To clarify, the above teaches of the various control signals and [0048], [0034]-[0035] discloses one or more emitters 340 which can communicate strain information to a VR/AR console 170, which can then relay this information to a head-mounted display 110 (read as an external electronic device). In response to this, an actuator can provide haptic feedback to provide a realistic feeling to the user as the interaction with the object continues, [0054]. Ferreira teaches of using strain gauges to determine location and deformation and Keller reinforces this, focusing on real/virtual objects which the user can interact with, as well an external device to communicate these interactions to).

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the strain measurement ring, as taught by Keller, with the 

Ferreira and Kruse teach in Claim 11:
	The finger device defined in claim 10 further comprising:
	a haptic output device coupled to the U-shaped housing, wherein the control circuitry is configured to gather the strain measurements from the strain gauge circuitry as the finger moves and configured to provide haptic output to the finger using the haptic output device. ( Kruse, [0044] discloses providing a haptic feedback response, specifically to confirm the receipt of an input command, which is measured by the strain gauges of Ferreira and/or the piezoelectric aspects of Kruse )	

Ferreira teaches in Claim 19:
A finger device configured to be worn on a finger of a user ( Figure 1, [0029] discloses a a device to be worn on the back of a finger segment ), comprising: 
a housing having first and second portions configured to rest respectively on first and second opposing sides of the finger while leaving a finger pad surface of the finger exposed ( Figures 1 and 1A show the housing has a U-shape with first and second sides, which rest/fit on opposing sides of the finger. Figure 1B, [0025] discloses the device fits into the back of the finger segment, leaving the finger pad exposed to receive haptic feedback from the surface of object being interacted with ), wherein the first and second portions are configured to move relative to one another ( Figures 2 and 3, [0029]-[0031] discloses a plurality of strain gauges and that when the user’s finger makes contact with an object, it compresses, which causes tension to the strain gauges on both sides of the device (reading as causing it to move). This in turn causes the strain measurements to be performed. Thus, the two sides move relative to each other to accommodate the compression of the finger ); 
at least one sensor [including a force sensor that measures shear force and direction of  movement as the finger drags across an external surface] ( Figures 2 and 3, [0029]-[0031] disclose details on the sensors, such as the strain gauges mentioned above as well as a positioning/tracking sensor, such as an electromagnetic tracking sensor. Both sensors, notably the strain gauges, two of which are on one side/first side of the housing (as shown in Figure 2), react when the finger touches an object. [0025] discloses this device can map the shape and topography of the surface of an object by making contact with it (read as external surface). ( [0027], [0044] discloses the user can have their movements, location and force felt to be tracked. [0046] discloses determining a contact force measurement as well as determining the location of the net point of contact. As for aspects of direction, Ferreira teaches measuring finger segment movements as well as applied forces, for the purpose of specific tasks. However, to expand on this, notably for a drag movement, please note the combination below ). Also, please note the combination below for the shear force aspects ); and 
control circuitry that uses measurements from the at least one sensor to detect gesture input on the external surface ( [0029]-[0031] discloses the process of using the strain gauges/tracking sensor, etc, in which the compression can be measured or the electric fields can be generated and analyzed, i.e. circuitry to provide functionality, gather the sensor data, etc. When making contact with an object/surface, these sensors begin to function, as do their respective circuitry/control aspects. Respectfully, aspects of the finger are measured, i.e. compression, and this compression, as it makes contact with the surface, is detected by the strain gauges. Respectfully, examiner submits that this is a reasonable interpretation of “finger gestures” using both ordinary skill in the art as well as a plain meaning of the term, namely a movement (gesture) of a part of the finger. Furthermore, please note the combination below as well ); but

Ferreira does not explicitly teach of “at least one sensor including a force sensor that measures shear force and direction of movement as the finger drags across an external surface”, “a haptic output device coupled to the housing” and to expand on that, “wherein the control circuitry is configured to provide haptic output to the finger using the haptic output device based on the measurements from the at least one sensor.”

Initially, examiner notes Ferreira teaches of determining finger segment movements, ( [0027], [0044] ) as this is useful in a surgical setting, etc. Respectfully, this movement, which is detected, could reasonably be interpreted as a drag.

To emphasize, in the same field of endeavor, finger worn devices, Kruse teaches of a wearable haptic ring 102, ( Kruse, Figure 1A, [0022] ), similar to Ferreira. Furthermore, Figure 1C, [0033], [0034] discloses a haptic fingernail interface device which can perform similar functions as the haptic ring 102. Specifically, as shown, the fingernail device 122 is placed on the top part 

As for the haptic aspects: Kruse teaches: [0044] discloses providing a haptic feedback response, specifically to confirm the receipt of an input command, which is measured by the strain gauges of Ferreria and/or the piezoelectric aspects of Kruse.



Ferreria and Kruse may not explicitly teach to “send control signals to an external electronic device based on the gesture input, wherein the control signals are for controlling visual output on a display in the external electronic device”.

However, in the same field of endeavor, hand worn devices, Keller teaches of a strain measurement ring 500, ( Keller, Figure 5, [0052] ). [0047] discloses details of the strain-sensitive element 330 which can output strain information in response to deformation of the band and this can be done by measuring strain in one or more directions including longitudinal deformation, lateral deformation, and vertical deformation. This deformation can be caused by contact of the ring against a real object (or virtual object; read either or as an external surface) or shear due to deformation (as shown in Figure 4, etc). Please interpret this strain deformation (similar to Ferreira) as finger gestures. Please note Ferreira teaches of two strain gauges on each portion/side of the ring (Figure 2) and can use Keller’s strain-sensitive element 330 in an interchangeable way to detect finger gestures/deformations. Likewise, Ferreira teaches of tracking finger movements, detecting touch location, etc, [0044], and this would include finger 

To clarify, the above teaches of the various control signals and [0048], [0034]-[0035] discloses one or more emitters 340 which can communicate strain information to a VR/AR console 170, which can then relay this information to a head-mounted display 110 (read as an external electronic device). In response to this, an actuator can provide haptic feedback to provide a realistic feeling to the user as the interaction with the object continues, [0054]. Ferreira teaches of using strain gauges to determine location and deformation and Keller reinforces this, focusing on real/virtual objects which the user can interact with, as well an external device to communicate these interactions to).

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the strain measurement ring, as taught by Keller, with the motivation that by measuring the gestures and providing haptic feedback, an effective tracking and simulation of user interaction with objects can be provided, ( Keller, [0002]-[0003] ). To clarify, Ferreira teaches of detecting finger gestures using strain gauges, but the AR/VR environment, connection to external components, and haptic feedback, etc, can further enhance the experience.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. ( US 2016/0278665 A1 ) in view of Kruse et al. ( US 2009/0096746 A1 ), as applied to Claim 1, further in view of Shai ( US 2011/0007035 A1 ).

As per Claim 9:
Ferreira may not explicitly teach “wherein the first and second sides have respective first and second curved cross-sectional profiles.”

It appears in Figure 1A that the device has curved aspects on the interpreted first and second opposing sides, but the description does not provide much detail on this.

However, in the same field of endeavor, wearable ring devices, Shai teaches of a finger-worn device and teaches of a plurality of embodiments in which the shape can be altered, such as a full ring, partial ring, etc. For the partial shapes, such as what is shown in variations of Figure 1A-1I, the U-shaped edges are curved. Ferreira teaches of a similar design and the curve is more pronounced, easier to distinguish in Shai. Regardless, one of ordinary skill in the art would realize to have curved edges as it would contour/fit the user’s finger better.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the curved shape, as taught by Shai, with the motivation that it is a design choice (Shai teaches of several embodiments in which the shape can be altered and explicitly notes this design aspect in [0010]) and that a curved shape would better wrap around the user’s finger. Given both Ferreira and Shai teach of using sensors, it is important to have a natural fit around the user’s fingers in order to detect accurate sensor data, ( Shai, [0006] ).

s 12-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. ( US 2016/0278665 A1 ) in view of Kruse et al. ( US 2009/0096746 A1 ) and Keller et al. ( US 2018/0059787 A1 ), as applied to Claim 11, further in view of Shai ( US 2011/0007035 A1 ).

As per Claim 12:
Ferreira may not explicitly teach “wherein the first and second elongated arms each have a curved cross-sectional profile”.

It appears in Figure 1A that the device has curved aspects on the interpreted first and second opposing sides, but the description does not provide much detail on this.

However, in the same field of endeavor, wearable ring devices, Shai teaches of a finger-worn device and teaches of a plurality of embodiments in which the shape can be altered, such as a full ring, partial ring, etc. For the partial shapes, such as what is shown in variations of Figure 1A-1I, the U-shaped edges are curved. Ferreira teaches of a similar design and the curve is more pronounced, easier to distinguish in Shai. Regardless, one of ordinary skill in the art would realize to have curved edges as it would contour/fit the user’s finger better.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the curved shape, as taught by Shai, with the motivation that it is a design choice (Shai teaches of several embodiments in which the shape can be altered and explicitly notes this design aspect in [0010]) and that a curved shape would better wrap around 

Shai teaches in Claim 13:
The finger device defined in claim 12 wherein the first and second elongated arms each have a bent tip that wraps partway around a tip of the finger. ( Shai, Figure 37E/37F, [0310] disclose the device may be worn on a tip of a finger, as shown. Respectfully, this is a design choice as [0387], etc disclose being able to/concerned with detecting information at the user’s fingertips, whether the device is on the fingertip or generating an electric field/force sensing to the area as well )

As per Claim 14:
Ferreira and Shai do not explicitly teach “wherein the U-shaped housing has a longitudinal axis and wherein the first and second elongated arms extend parallel to the longitudinal axis.”

Respectfully, Shai and Ferreira teach of finger structures, but this is a design choice as one of ordinary skill in the art would realize this would not impact functionality of sensing; it is simply a matter of how to fit/design the ring around/relative to the user’s finger. One of ordinary skill in the art would realize to design the edges to be straight (and thus extend parallel) instead of a curved feature, if so desired.



Shai teaches in Claim 15:
The finger device defined in claim 14 wherein the U-shaped housing has a first slot adjacent to the first elongated arm and a second slot adjacent to the second elongated arm. ( Figure 1H, [0170] discloses patterns 152’ on the opposite sides of section 112. Figure 3C, [0173], disclose indication locations. Figure 5D, [0188] disclose these indication locations as slots between the cogs. Respectfully, it is clear that these edges have many possible embodiment designs )

As per Claim 17:
Ferreira and Shai do not explicitly teach “wherein the U-shaped housing has a longitudinal axis and wherein the first and second elongated arms extend perpendicularly to the longitudinal axis.”

Respectfully, Shai and Ferreira teach of finger structures, but this is a design choice as one of ordinary skill in the art would realize this would not impact functionality of sensing; it is simply a matter of how to fit/design the ring around/relative to the user’s finger. One of ordinary skill in the art would realize to design the edges to be straight (and thus extend parallel) instead of a curved feature, if so desired.



As per Claim 18:
As for the limitation: “comprising an elastomeric member coupled to the U-shaped housing that is configured to contact side portions of the finger without contacting the lower finger pad surface of the finger.”

 Ferreira: [0029]-[0031]. Respectfully, strain gauges are typically elastic in the sense that they measure strain amounts and bend as the user’s finger widens. 

However, in the same field of endeavor, finger structures, Shai teaches: Figure 33E, [0290] disclose an electroactive polymer, which can bend accordingly, which wraps around the edges. Please note this in light of the combination and embodiments in Shai which disclose the partial ring, i.e. not exposing the entire finger. Furthermore, as additional examples, Figure 16F, [0224] disclose the use of springs to provide detect pressure, [0227] ).

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the elastic aspects, as taught by Shai, with the motivation that electroactive polymer can have good bend/elastic properties and still accommodate electrical components of the circuitry, such as electrodes, etc, providing a good material/option for the finger worn device which can rotate, deform, etc, ( Shai, [0290] ).

10.	Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira 
( US 2016/0278665 A1 ), Kruse et al. ( US 2009/0096746 A1 ), Keller et al. ( US 2018/0059787 A1 ), and Shai ( US 2011/0007035 A1 ), as applied to Claim 15, further in view of Weiner ( US 2014/0267116 A1 ).

	As per Claim 16:
	Ferreira and Shai do not explicitly teach “wherein the U-shaped housing has third and fourth arms with curved profiles that extend partly under respective left and right sides of the finger.”

However, in the same field of endeavor, finger worn devices, Weiner teaches of a splint system with a particular housing over a finger, ( Weiner, Figure 1, [0023]-[0024] ). Specifically, there are proximal wings 6, as well as distal wings 7 which provide for additional support of the device to the finger. A total of four wings are shown, at least, (read the two additional as being third and fourth arms, considering Ferreira and Shai teach of two akin wings), which wrap around the left and right edges of the finger.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the additional wings, as taught by Weiner, with the motivation that they provide an additional degree of fixation when axial forces act, i.e. stability enhancements, etc, ( Weiner, [0023]-[0024] ).

Response to Arguments
11.	Applicant’s arguments considered, but are respectfully moot in grounds of new rejection(s).
	Attorney Woodruff is thanked for her time to discuss the application in an interview held on February 15, 2022. In light of that discussion, claim amendments were made to better define the invention and as a result, the previous grounds of rejection(s) have been removed. Upon further consideration, Kruse, cited earlier in prosecution, has been relied on for teaching aspects of interaction with the external surface and collecting sensor data in light of that interaction, such as direction and force data. As a result, with the removal of the Keller reference, Applicant’s arguments are moot at this time.
	To clarify, Claim 1 does not detail the output of the signals to a display explicitly, as opposed to Claims 10 and 19, which is why Keller is not relied on for Claim 1.
	
Conclusion
12.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.